Judgment, Supreme Court, New York County (William A. Wetzel, J), rendered February 16, 2006, convicting defendant, upon his plea of guilty, of conspiracy in the second degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
*369While defendant’s challenge to the voluntariness of his guilty plea survives the waiver of his right to appeal, his claim is nonetheless unpreserved because he did not move to withdraw his plea, and because this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]). We decline to review this claim in the interest of justice. As an alternative holding, we also reject it on the merits. The record establishes that defendant’s plea was knowing, intelligent and voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]), and there was nothing in the plea allocution that cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]). A colloquy between defendant and the plea court that occurred months before the plea was not coercive. At that colloquy, the court emphasized defendant’s right to proceed to trial.
Defendant’s valid waiver of his right to appeal precludes review of his excessive sentence claim. In any event, we perceive no basis for reducing the sentence. Concur—Mazzarelli, J.P, Friedman, Nardelli, Williams and Freedman, JJ.